Quinn, Chief Judge
(dissenting):
I would not recommend Sergeant Carbone’s action as a model for police interrogation of a suspect, but I cannot condemn it as violative of Article 31 of the Uniform Code of Military Justice. The accused is an adult, not a callow youth. He had departed from his unit without authority and had been apprehended by civilian police. While incarcerated in a civilian jail, Sergeant Carbone came to talk to him. Obviously, he had hardly come for a casual conversation about the accused’s activities during his unauthorized absence. He identified himself to the accused as an Air Police criminal investigator, and read Article 31 “verbatim” to the accused. True, he did not spell out each offense of which the accused was suspected, but he informed the accused that his purpose was to conduct a “criminal investigation” into his activities from his unauthorized departure on October 29th until his apprehension on October 31st. He also advised the accused that anything he said about his activities could be used against him in a trial by court-martial.
Without contradiction or impeachment, Sergeant Carbone testified his remarks “implied” he was interested in the accused’s wrongful appropriation of the car. Of course, Carbone’s understanding of his own remarks does not mean that the accused necessarily understood them in the same way. However, when the speaker’s language is ambiguous, the surrounding circumstances may indicate that the listener attributed the same meaning to the language as the speaker. United States v Mitchell, 6 USCMA 579, 20 CMR 295. Here, the accused’s attention was specifically directed to his unauthorized departure from the Base and to his apprehension at a distant city. It seems to me that fairly implied in Carbone’s remarks is an indication that Carbone wanted to know about the criminal means the accused used to get off the Base and reach the place of his apprehension. The accused’s answer reflects a clear understanding that one of the offenses about which he was to be interrogated was misappropriation of a vehicle, which facilitated his departure. In my opinion, therefore, the evidence is sufficient to justify the conclusion the accused was adequately apprised that the interrogation concerned not only unauthorized absence, but wrongful appropriation of the vehicle by which he effected his exit from the Base.
This case is substantially like United States v Davis, 8 USCMA 196, 24 CMR 6. There, the accused left his organization in Germany without authority, and crossed into Czechoslovakia, where he later made a broadcast in which he indicated he had “ ‘decided to desert’ ” the United States Army. Two years later he returned to West Germany. On his return, he was questioned by a counter intelligence agent, who read Article 31 to him “ ‘sentence by sentence,’ ” and informed him that anything he said could be used against him in a court-martial. The agent made no direct mention of desertion, one of the offenses of which the accused was later charged. Instead, he told the accused, as Sergeant Carbone did in this case, that he was interested in his activities “ ‘from the time he went AWOL.’ ” The accused made several statements which, over his counsel’s objection, were admitted in evidence at his trial. Sustaining the admissibility of the statements, over the ac*408cused’s objection on the ground that they were obtained in violation of Article 31 because he had not been sufficiently informed he was suspected of desertion, we said:
“In regard to the desertion charge, the evidence is also sufficient to support a finding that the accused was adequately made aware of the fact that he was at least suspected of that offense. Advice as to the nature of the charge- need not be spelled out with the particularity of a legally sufficient specification; it is enough if, from what is said and done, the accused knows. the general nature of the charge. United States v Grosso, 7 USCMA 566, 23 CMR 30; United States v Johnson, 5 USCMA 795, 19 CMR 91. A partial advice, considered in the light of the surrounding circumstances and the manifest knowledge of the accused, can be sufficient to satisfy this requirement of Article 31, supra. United States v Dickenson, supra.” [United States v Davis, supra, page 198.]
I would affirm the decision of the board of review.